Petition for Writ of Mandamus Dismissed and Opinion filed April 15, 2008







Petition
for Writ of Mandamus Dismissed and Opinion filed April 15, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00270-CV
____________
 
IN RE CLIFFORD G. OLSON, III, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF INJUNCTION
 

 
O P I N I
O N
On March
21, 2008, Relator, Clifford G. Olson, III, filed a petition for writ of
injunction and an application for restraining order in this Court.  See
Tex. Gov=t Code Ann '22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1.  Relator requests that we issue the writ and the
restraining order to prevent Harris County District Clerk Theresa Chang from
disposing of evidence. 




The
purpose of a writ of injunction is to enforce or protect the appellate court=s jurisdiction.  Holloway v. Fifth
Court of Appeals, 767 S.W.2d 680, 683 (Tex. 1989) (orig. proceeding); In
re Sheshtawy, 161 S.W.3d 1 (Tex. App.CHouston [14th Dist.] 2003, orig.
proceeding).  The use of a writ of injunction is limited to cases in which we
have actual jurisdiction of a pending proceeding.  In re Wyatt, 110
S.W.3d 511 (Tex. App.CWaco 2003, orig. proceeding).  Relator has no other
proceeding pending in this court.  
Moreover,
a writ of injunction is issued by a superior court to control, limit, or
prevent action in a court of inferior jurisdiction.  In re State, 180
S.W.3d 423, 425 (Tex. App.CTyler 2005, orig. proceeding).  The District Clerk is not a
court.  We do not have jurisdiction to issue a writ against a district clerk
unless it is necessary to enforce our jurisdiction.  In re Coronado, 980
S.W.2d 691, 692 (Tex. App.CSan Antonio 1998, orig. proceeding); In re Washington,
7 S.W.3d 181, 182 (Tex. App.CHouston [1st Dist.] 1999, orig. proceeding).  
Because
we lack jurisdiction over this proceeding, we dismiss relator=s petition for writ of injunction and
application for temporary restraining order.
 
PER
CURIAM
 
Petition Dismissed and Opinion filed
April 15, 2008.
Panel consists of Justices Yates,
Guzman, and Brown.